NOT RECOMMENDED FOR FULL-TEXT PUBLICATION

                                    File Name: 19a0437n.06

                              CASE Nos. 16-1650/1706/1707/1708

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

  UNITED STATES of AMERICA,                         )                             FILED
                                                    )                       Aug 20, 2019
        Plaintiff-Appellee,
                                                    )                   DEBORAH S. HUNT, Clerk
                                                    )
                 v.
                                                    )
                                                    )      ON APPEAL FROM THE UNITED
  NATHANIEL PEMBROOK, SHAEED
                                                    )      STATES DISTRICT COURT FOR
  CALHOUN, DAVID BRILEY, and
                                                    )      THE EASTERN DISTRICT OF
  ORLANDO JOHNSON,
                                                    )      MICHIGAN
        Defendants-Appellants.                      )
                                                    )

Before: BATCHELDER, GIBBONS, and COOK, Circuit Judges.

       ALICE M. BATCHELDER, Circuit Judge. Upon convictions for robbery, conspiracy,

and firearms charges, the district court imposed lengthy prison sentences on four co-defendants.

On appeal, we affirmed. United States v. Pembrook, 876 F.3d 812 (6th Cir. 2017).

       In that appeal the defendants argued that 18 U.S.C. § 924(c)(3)(B) was unconstitutionally

vague, so the § 924(c) minimum sentences did not apply and resentencing was warranted. We

rejected that argument based on then-binding Sixth Circuit precedent, but acknowledged that if the

defendants were correct, that would warrant resentencing. Id. at 830-31.

       The defendants petitioned the Supreme Court for certiorari and the Court remanded for

reconsideration of this issue. See, e.g., Pembrook v. United States, 139 S. Ct. 68 (2018). In the

meantime, the Court has now held that that § 924(c)(3)(B) is unconstitutionally vague. United

States v. Davis, No. 18-431, 588 U.S. - -, 2019 WL 2570623, at *13 (June 24, 2019).

       Consequently, we remand these cases to the district court for resentencing.